Memorandum. Order of the Appellate Division reversed, the motion to suppress granted, the judgment of conviction vacated, and the indictment dismissed.
Of the many issues raised by defendant, only one merits the reversal he seeks. The search of defendant’s raincoat, merely because it fell with a thud to the floor, was not justified. The immediate detention of defendant for questioning and identification was justified by his entry into the raided apartment, the scene of a narcotics enterprise then being investigated under a valid search warrant. But defendant was not named in the warrant and his seeking entry into the apartment justified no more than the questioning to which he was subjected. The raincoat itself was not a cause of suspicion. The fact that it evidently contained a heavy object, absent any evidence suggesting or tending to show that it contained contraband or dangerous object, did not warrant any palpation or interior search of its pockets. (See People v Smith, 21 NY2d 698, 700.)